Title: To John Adams from Jabez Bowen, 14 July 1800
From: Bowen, Jabez
To: Adams, John



Sir
Augusta July 14th. 1800

On Friday the eleventh Inst. departed this life Oliver Bowen late Marshal of the District of Georgia, appointed to that office by President Washington & displaced by yourself—This act of yours Sir in all probability cost him his life—the malice of his ennemies could not overcome him untill that malice was enforced by your official interference—would it not Sir have been higly proper to have waited a judicial decision of the charges brought agst. him? Would it not then have afforded you some pleasure to be informed that the Verdict of an enlightened Jury honourably acquitted him of the Crime that was imputed to him, that upon the investigation of the facts, the act said to be extortious appeared from every circumstance to have been unintentional—Was it prudent to rob of his reputation a man who had long stood high in the opinion of his fellow Citizens, on the accusation of his most inveterate ennemies. He was wounded Sir in the pursuit of a just revenge agst. one of those ennemies & while the most violent fever burnt in his veins & parched his exhausted frame, he steadily refused all kind of nourishment, even to a drop of water—his ennemies had attempted to stab his reputation, you Sir had given success to their efforts in the opinion of the Public & he nobly resolved to quit a life now become a burthen to him—once by my prayers & those of his wife, by awakening his affection his pity for his venerable father & his family he suffered himself to be overcome & a little beverage moistened his lips—he then cursed my officiousness closed his heart to every softer sensation & after suffering for three days the most excruciating pangs expired.
All this load of misery might have been spared us—could you not Sir have directed some confidential friend to advise him to resign his office, if you thought it proper that he should no longer retain it—you are very well acquainted with his brother and my father Jabez Bowen of Providence Rhode Island & no man who knows him (with pride I say it) but highly respects him—could not a regard to his feelings have induced you to soften the rigour of your conduct by adopting some principle that would at the same time reconcile the duty of the magistrate with the feelings of the man?—Oh no in your exalted station such conduct would have been weakness & embarrassing—You chose to move the God of Justice uninfluenced by the softer emotions of Humanity—& may HE who is indeed the God of Justice, reward you for it—if while you continue in this world, it can afford you pleasure to have driven a deserving man through indescribable sufferings to the Tomb, if your heart can rejoice at the distress the agony you have sternly inflicted on a numerous a respectable family, continue Sir to be sensible of this pleasure let your heart still rejoice—The respect paid the Remains of the deceased by the Inhabitants & the military of this City is a convincing proof that they thought one of their earliest & firmest patriots deserving a better fate—
I shall not Sir take my leave—if I have occasioned you to shed one tear, if I have extorted one groan my purpose in thus addressing you will be answered—it may serve to ameliorate the fate of some other unfortunate—it may serve to prevent such a world of woe to some other family
With the sincerest respect for your political principles & Conduct / I am / yr obt. Servt.
Jabez Bowen Geemn.